ACCEPTED
                                                                                           03-16-00552-CV
                                                                                                 13673413
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      11/8/2016 9:31:13 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                        NO. 03-16-00552-CV
__________________________________________________________________
                                                         FILED IN
            IN THE THIRD DISTRICT COURT OF APPEALS3rd COURT   OF APPEALS
                                                      AUSTIN, TEXAS
                          AUSTIN, TEXAS           11/8/2016 9:31:13 AM
__________________________________________________________________
                                                    JEFFREY D. KYLE
                                                          Clerk
                                  THE CITY OF LULING,

                                       Appellant

                                          v.

                 GUADALUPE-BLANCO RIVER AUTHORITY,

                             Appellee
__________________________________________________________________

              Appealed from the 421st Judicial District Court
                         Caldwell County, Texas
                The Honorable Todd Blomerth, Presiding
                    Trial Court Cause No. 15-O-544
__________________________________________________________________

 UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE
                       APPELLANT’S BRIEF
__________________________________________________________________


TO THE HONORABLE THIRD DISTRICT COURT OF APPEALS:

      Appellant the City of Luling files this Unopposed Second Motion for Extension of

Time to File Appellant’s Brief.

      As reported in the First Motion for Extension of Time, the parties in this matter

have engaged in settlement discussions. Those discussions have been productive and are

ongoing. Appellant believes that time for additional discussions will prove useful and



MOTION FOR EXTENSION OF TIME
may resolve the dispute at issue here. Appellant, therefore, seeks an extension of time to

continue and hopefully finalize such settlement discussions. A thirty-day extension of

time should provide enough time to determine whether a settlement may be possible.

       This is Appellants’ second request for an extension of time for this filing.

Appellees are not opposed to the request.

                                            PRAYER

       For these reasons, Appellant, the City of Luling, prays that this Court grant a

thirty-day extension of time to file its Appellants’ Brief to and including December 14,

2016. Appellant also asks for any other relief to which it may be entitled.

Date: November 8, 2016

                                             Respectfully submitted,

                                             THE AL LAW GROUP, PLLC

                                             /s/ David Tuckfield_____________
                                             David Tuckfield
                                             State Bar Number: 00795996
                                             12400 West Hwy 71, Suite 350-150
                                             Austin, TX 78738
                                             Telephone: (512) 576-2481
                                             Facsimile: (512) 366-9949

                                             Eric B. Storm
                                             State Bar No. 24033244
                                             11610 Bee Caves Rd., Suite 220
                                             Austin, TX 78738
                                             Telephone: (512) 593-1881
                                             Facsimile: (512) 276-6677

                                             ATTORNEYS FOR APPELLANT THE
                                             CITY OF LULING




MOTION FOR EXTENSION OF TIME
                        CERTIFICATE OF CONFERENCE

       I certify that I have conferred with Joseph R. Knight, counsel for Appellee,
regarding this motion and Appellee is not opposed to the relief sought in this motion.



                                            /s/ David Tuckfield
                                             David Tuckfield



                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
served on this 8th day of November 2016 by e-file and/or electronic mail in accordance
with the Texas Rules of Civil Procedure to the following:

      Joseph R. Knight
      State Bar. No. 11601275
      jknight@ebbklaw.com
      111 Congress Ave., Suite 2800
      Austin, Texas 78701
      512.770.4010
      512.684.7681 (facsimile)

      Attorneys for Defendant Guadalupe Blanco River Authority




                                           /s/ David Tuckfield
                                              David Tuckfield




MOTION FOR EXTENSION OF TIME